Citation Nr: 0824504	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-29 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel








INTRODUCTION

The veteran served on active military duty with the Regular 
Philippine Army and as a member of the Recognized Guerillas 
from July 1943 to March 1946.  He died on October [redacted], 2004.  
The appellant is his widow (surviving spouse).  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

After discharge from active service, the veteran continued to 
serve with the Philippines Army in the late 1940s and early 
1950s.  However, the service department did not recognize 
this period of service as active duty.  This determination 
also was approved in a VA administrative decision dated in 
May 1996.  Moreover, the May 1996 VA administrative decision 
did not recognize the veteran as a former prisoner of war 
(POW).  In any event, these particular issues are not before 
the Board at this time.   

The Board notes that the appellant requested a Travel Board 
hearing in her September 2006 substantive appeal.  However, 
she failed to report for the hearing scheduled in November 
2007.  She also failed to appear for a subsequent 
videoconference hearing scheduled in March 2008. 


FINDINGS OF FACT

1.  The veteran died in October 2004.  The death certificate 
lists the causes of death as cardiorespiratory arrest, 
sepsis, and septic arthritis.  

2.  At the time of his death, the veteran did not have any 
service-connected disabilities.  
3.  There is no evidence of cardiorespiratory problems, 
sepsis, or septic arthritis (i.e., the causes of the 
veteran's death) during his military service or for many 
years thereafter.  There is also no link between the causes 
of his death and his military service.


CONCLUSION OF LAW


The veteran's death was not caused by, or substantially or 
materially contributed to by, an injury or disease incurred 
in or aggravated by active military service, to include on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of two 
VCAA letters from the RO to the appellant dated in January 
2005 and March 2005.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the appellant about the information and evidence 
not of record that was necessary to substantiate her claim 
for service connection for cause of death, (2) informing the 
appellant about the information and evidence the VA would 
seek to provide, and (3) informing the appellant about the 
information and evidence she was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, 
the U.S. Court of Appeals for Veterans Claims (Court) held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, Dingess notice was provided 
in February 2008, after issuance of the initial unfavorable 
AOJ decision in January 2006.  However, both the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) and the Court have since further clarified 
that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, with a subsequent 
readjudication of the claim, so that the essential fairness 
of the adjudication, as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (holding that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, however, although the RO provided additional VCAA 
notice in February 2008, it did not readjudicate the claim by 
way of a subsequent SSOC.  Thus, in essence, based on the 
above case law, the timing defect in VCAA notice was not 
rectified.  Regardless, the Court recently held that the 
failure of the claimant to submit additional evidence 
following proper notification may constitute a waiver of 
readjudication or render the error harmless.  Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007).  Here, the appellant 
did not submit any additional pertinent evidence in response 
to the February 2008 VCAA notice letter.  In fact, the 
appellant was notified of, but failed to appear at, a March 
2008 videoconference hearing, where she could present 
additional evidence in support of her claim.  Therefore, the 
absence of a subsequent SSOC after the February 2008 notice 
is not prejudicial because the result of such a 
readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  Medrano, 21 Vet. App. at 173.  It follows that 
a prejudicial error analysis by way of Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) is simply not warranted here.    

With regard to content of VCAA notice for claims for 
Dependency and Indemnity Compensation (DIC) benefits, Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007), requires that 
such a notice letter include 1) a statement of the conditions 
for which a veteran was service-connected at the time of his 
death, 2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition, and 3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Here, the 
January 2005 and March 2005 VCAA notices sent to the 
appellant complies with the requirements under Hupp, supra. 

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs), service personnel 
records (SPRs), private medical records as identified and 
authorized by the veteran, and death certificate.  The 
veteran also had submitted various lay statements, affidavits 
from fellow soldiers, as well as additional private medical 
evidence.  Further, the appellant was afforded, and failed to 
avail herself of, two opportunities to provide testimony in 
support of her claim for DIC benefits.   

The Board acknowledges that no VA examination or Veterans 
Health Administration (VHA) opinion has been obtained with 
respect to the veteran's causes of death.  In DeLaRosa v. 
Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal 
Circuit held that 38 U.S.C. § 5103A(a) does not always 
require the Secretary to assist the claimant in obtaining a 
medical opinion or examination for a DIC claim, but it 
requires VA to assist a claimant in obtaining such an 
examination or opinion whenever it is necessary to 
substantiate the DIC claim.  The Federal Circuit added that 
there was no duty to provide a VA opinion in a DIC benefits 
claim under 38 U.S.C.A. § 5103A(d) because this provision is 
explicitly limited to claims for disability compensation 
(service connection), which is defined as a monthly payment 
made by VA to a veteran, and thus does not pertain to a DIC 
benefits claim.  Id.  But see Wood v. Peake, No. 07-7174 
(Fed. Cir. Mar. 28, 2008) (holding that in the context of a 
DIC claim, the VA must also consider that 
38 U.S.C. § 5103A(a) only excuses VA from making reasonable 
efforts to provide an examination when no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim).  In this case, no medical evidence 
whatsoever suggests that any disability from the veteran's 
military service contributed to the nonservice-connected 
causes of his death, which were clearly listed on his death 
certificate.  Therefore, there is no possibility that a 
medical opinion on this issue would assist the appellant.  
Thus, the Board is satisfied that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.


Analysis

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran, with service 
connection determined according to the standards applicable 
to disability compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.5(a); 
see 38 U.S.C.A. Chapter 11.  Generally, a veteran's death is 
service connected if the death resulted from a disability 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 101(16), 
1110, 1131; 
38 C.F.R. §§ 3.1(k), 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation, or by use of applicable presumptions, if 
available.  38 C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

VA considers the veteran's death as due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a).  A principal (primary) 
cause of death is one that singly or jointly with some other 
condition was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b). A 
contributory cause of death is one that contributed 
substantially or materially to death, hastened it, or aided 
or lent assistance to death.  38 C.F.R. § 3.312(c).

There are primary causes of death that, by their very nature, 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was, itself, of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).  In such case, the physician must 
relate the current condition to the period of service.  
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  

Some chronic diseases, such as arthritis, are presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

Here, the appellant contends that the veteran's death is 
attributable to his military service.  The veteran died in 
October 2004.  The death certificate lists the primary causes 
of his death as cardiorespiratory arrest, sepsis, and septic 
arthritis, with no contributory causes listed.  The veteran 
was not service-connected for any disability at the time of 
his death.  Therefore, in order to establish service 
connection for the cause of the veteran's death here, the 
evidence of record must demonstrate that the causes of his 
death listed in his death certificate were actually incurred 
in or aggravated by his military service.

A review of the veteran's STRs is negative for diagnosis or 
treatment of any of the disorders listed as causes of his 
death.  The STRs also do not indicate the existence of any 
other medical problems; in fact, they indicate that the 
veteran only received treatment for a fever during service.  
In addition, there is no evidence of arthritis within one 
year after the veteran's separation from service in 1946 or 
for many years thereafter.  38 U.S.C.A. §§ 1101(3), 
1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
The Board notes that the veteran reported on the STR 
processing affidavit dated in March 1946 a shrapnel injury to 
the left elbow from a grenade.  He also later submitted lay 
affidavits from fellow soldiers dated in June 1948 confirming 
the left elbow injury.  However, the veteran's March 1946 
discharge examination shows no evidence of any of the 
disorders listed as causes of his death, including residual 
arthritis from the grenade injury.  Although the veteran is 
competent to report his left elbow injury from a grenade 
during service, there is no competent evidence of record that 
any residual of this injury was a principal or a contributory 
cause of his death.  38 C.F.R. § 3.312(a).  In fact, the 
first evidence of arthritis to the left arm is from Dr. M.M., 
dated in October 2004, prior to the veteran's death and 
decades after his military service.  The U. S. Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service-connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  Therefore, service connection for the 
causes of the veteran's death may not be established based on 
chronicity in service or continuity of symptomatology after 
service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-
97.  

In addition, the veteran's claim for service connection for 
any residuals of his in-service grenade injury was previously 
denied by the RO in several rating decisions in the claims 
folder.  Overall, the Board finds no competent evidence of a 
nexus between the causes of the veteran's death and his 
period of service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  

Finally, although the appellant asserted in a December 2005 
statement that the veteran was exposed to radiation during 
service, there is simply no evidence of record that the 
veteran was involved in a "radiation-risk" activity as 
defined in 
38 C.F.R. § 3.309(d)(3)(iv).  Specifically, there is no 
evidence or allegation of the veteran's participation at 
atmospheric nuclear tests, being present at Hiroshima or 
Nagasaki during specific periods of time, or service at 
specific nuclear weapons production facilities.  38 C.F.R. §§ 
3.309(d)(3).  In addition, the veteran did not have a 
radiogenic disease, as listed under either 38 C.F.R. §§ 
3.309(d) or 3.311(b)(2)(i)-(xxiv).  Therefore, the 
regulations applicable to radiation-exposed veterans are not 
applicable here.   

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death, so there is no reasonable doubt to resolve 
in the appellant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


